719 S.E.2d 45 (2011)
STATE
v.
Donte M. HARDY.
No. 516P11-1.
Supreme Court of North Carolina.
December 8, 2011.
Donte M. Hardy, Raleigh, for Hardy, Donte M.
Robert C. Montgomery, Senior Deputy Attorney General, for State of North Carolina.
W. Clark Everett, District Attorney, for State of North Carolina.
The following order has been entered on the motion filed on the 28th of November 2011 by Defendant to Appoint Counsel:
"Motion Dismissed as Moot by order of the Court in conference, this the 8th of December 2011."